EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed March 22, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable device.  Claim 21, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, has been rejoined.  Claim 21 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claim 22 is cancelled, because the limitation of claim 22 combined with the limitations of the amended claim 1 would fail to comply with the written description requirement, because claim 22 is directed to the embodiment shown in Fig. 9B of current application, which does not comprise the first, second and third protection structure element recited in claim 1.  In addition, the attorney Peter J. Meza (Reg. No. 32,920) approved the cancellation of claim 22 and revised dependency of claim 32 on claim 31 during the phone interview held on May 13, 2021.

Claim 22. (Cancelled)

Claim 32. (Currently Amended) The MEMS sensor as claimed in claim [[30]] 31, further comprising a seventh protection structure element between the integrated circuit and the substrate.

Allowable Subject Matter
Claims 1, 21, 23 and 25-32 are allowed.
Claim 1 is allowed, because Izuchi et al. do not disclose the newly presented limitation “the first protection structure element, the second protection structure element, and the third protection structure element comprise the same material.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jingming (US 9,380,377)
Wang (US 8,571,249)
Chen et al. (US 8,476,809)
Minervini (US 2002/0102004)
Ogura et al. (US 8,155,355)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

May 13, 2021